(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Por-cuanto, este tribunal señaló el día 22 de enero de 1941 para la investigación en corte abierta de la querella formulada por Manuel Alvarez contra el abogado Enrique Tristani, Jr.;
Por Cuanto, en el acto de la investigación practicada en corte abierta en la indicada fecha, comparecieron y declararon bajo jura-mento el querellante Manuel Alvarez y el querellado;
Por cuanto, la declaración del querellante se basa en su mayor parte en referencias y es en su totalidad vaga, incierta e insuficiente, y, además, no merece crédito alguno por estar inspirada por senti-mientos de venganza contra el querellado;
Por lo tanto, se ordena el archivo de la querella y se exonera al querellado de toda responsabilidad en relación con la misma.